Citation Nr: 1037489	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  05-32 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for arthritis, to include 
as secondary to herbicide exposure.

3.  Entitlement to service connection for depression, to include 
as secondary to herbicide exposure.

4.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from March 1968 to December 1969.  The appellant had service in 
the Republic of Vietnam from April 3, 1969 to December 29, 1969; 
he is the recipient of the National Defense Service Medal, the 
Vietnam Service Medal, the Vietnam Campaign Medal and the Good 
Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claims of entitlement to 
service connection for hypertension, arthritis, depression, 
diabetes mellitus, Type II, as well as for a compensable 
disability evaluation for bilateral hearing loss.  The appellant 
submitted a Notice of Disagreement with this determination in 
March 2005 and timely perfected his appeal in October 2005.

The Board notes that the St. Petersburg, Florida, RO currently 
has jurisdiction over the appellant's claims.

The Board observes that service connection was subsequently 
granted diabetes mellitus, Type II, by a May 2006 rating 
decision.  In view of the foregoing, this issue has been resolved 
and is not before the Board.  See generally Grantham v. Brown, 
114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

The appellant was scheduled for a Board video conference hearing 
in March 2010, but he failed to report for this hearing and 
provided no explanation for his failure to report.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2010).
The issue of entitlement to a compensable disability evaluation 
for bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.  The appellant will be 
notified if any further action on his part is required.


FINDINGS OF FACT

1.  Hypertension is not shown by the competent medical evidence 
to be linked to a disease or injury in service or any herbicide 
exposure during service; it was not manifested within the first 
post-service year.

2.  Arthritis is not shown by the competent medical evidence to 
be linked to a disease or injury in service or any herbicide 
exposure during service; it was not manifested within the first 
post-service year.

3.  Depression is not shown by the competent medical evidence to 
be linked to a disease or injury in service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service and it may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1133, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  Arthritis was not incurred in or aggravated by active 
military service and it may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1133, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1133, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).



Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the appellant's claims, a letter dated in October 
2004 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In October 2004 the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  However, this 
notice did not include the initial disability rating and 
effective date elements of the claim as required by Dingess.

In May 2006, the notification pursuant to Dingess was sent to the 
Veteran.  Although the notice letter postdated the initial 
adjudication, the claim was subsequently readjudicated and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, is sufficient to cure a 
timing defect).
Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered an 
event, injury or disease in service" consists of his own lay 
statements.  Such evidence is insufficient to trigger VA's duty 
to provide an examination.  The Court has held, in circumstances 
similar to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus opinion.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because there 
was no reasonable possibility that such an opinion could 
substantiate the appellant's claim because there was no evidence, 
other than his own lay assertion, that " 'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  See also Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-
57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is not in 
conflict with § 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability and 
his military service").  There is no reasonable possibility that 
a medical opinion would aid in substantiating the appellant's 
claims since it could not provide evidence of past events.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Accordingly, the Board will proceed to a decision on the claims.

II.  The Merits of the Claims

The appellant contends that his currently diagnosed conditions of 
hypertension, arthritis and depression are the direct result of a 
disease or injury in service or due to exposure to herbicides.

Relevant Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2009).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis and 
hypertension, when such are manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e) (2009).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  See 38 C.F.R. § 3.307(a)(6)(i) (2009).  Agent 
Orange is generally considered a herbicide agent and will be so 
considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall have 
become manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
See 38 C.F.R. § 3.307(a)(6)(ii) (2009).

The Secretary of the Department of VA has determined that there 
is no positive association between exposure to herbicides and any 
other condition for which he has not specifically determined that 
a presumption of service connection is warranted.  See Notice, 59 
Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 
(1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
See 38 C.F.R. § 3.303(d) (2010); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Analysis

Initially, the Board notes that hypertension, arthritis and 
depression are not recognized by law or regulation as being 
presumptively related to herbicide exposure.  See 38 C.F.R. 
3.309(e) (2009).  As such, the appellant is not eligible for 
presumptive service connection due to exposure to an herbicide 
agent.  

The Board now turns its analysis to whether these conditions are 
directly related to service.  See Combee, supra.

Initially, the Board notes that the appellant has been diagnosed 
with hypertension, osteoarthritis of the right knee and 
depression.  See Private Treatment Records, generally.  Thus, 
element (1) under Hickson, current disability, has been satisfied 
for each claim.  See Hickson, supra.

Hypertension means persistently high arterial blood pressure, and 
by some authorities the threshold for high blood pressure is a 
reading of 140/90.  See Dorland's Illustrated Medical Dictionary 
at 889 (30th ed. 2003).  For VA purposes, hypertension means that 
the diastolic pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic pressure 
is predominantly 160 or greater with a diastolic pressure of less 
than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

Review of the appellant's service treatment records reveals that 
upon entry into service, all of the appellant's systems were 
considered normal and his blood pressure was noted as 138/88.  
The appellant stated that he was in good health and specifically 
denied having high blood pressure, depression and arthritis.  See 
Standard Forms (SFs) 88 & 89, Service Pre-Induction Examination 
Reports, January 17, 1968.  Prior to his separation from service, 
there is no evidence that the appellant complained of or received 
treatment for hypertension, arthritis or depression.  Upon 
discharge, the appellant's clinical evaluation was completely 
normal and he again indicated that he was in good health.  His 
blood pressure was noted as 128/86.  See SFs 88 & 89, Service 
Separation Examination Reports, December 29, 1969.  The service 
treatment records are completely negative for any notations 
pertaining to hypertension, arthritis or depression.

The Veteran was afforded a VA examination shortly after 
separating from service, in July 1970.  The report of this 
examination reflects that his blood pressure was 122/80, that his 
musculoskeletal system was normal, and there is no indication 
that he was suffering from a psychiatric disorder.  

Even affording the appellant the benefit of the doubt, where he 
stated in an October 2005 VA treatment note that he was diagnosed 
with hypertension 20 years ago - in approximately 1985 - this is 
still over 15 years after he was discharged from service.  
Further, private treatment records indicate that the appellant 
was first diagnosed with osteoarthritis of the right knee in 
2002.  Clearly, neither hypertension nor arthritis was 
compensable to a 10 percent degree within the first post-service 
year.  Therefore, as noted above, service connection on a 
presumptive basis is not warranted for these conditions.  As 
such, there is no evidence of in-service disease or injury with 
regard to any of the service connection claims.  Hickson element 
(2) has not been satisfied.

The appellant appears to be contending that he has suffered from 
hypertension, arthritis and depression continually since service.  
The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-121 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between a veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.

Critically, there is no competent medical evidence that the 
appellant was diagnosed with or treated for these conditions for 
more than twenty years after his separation from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider a veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
the claimed condition].  Supporting medical evidence is lacking 
in this case; thus continuity of symptomatology after service is 
not demonstrated.

Turning to crucial Hickson element (3), medical nexus, the claims 
file is completely negative for any medical opinion relating the 
appellant's claimed conditions to his time in active duty service 
or to exposure to herbicides.  The only evidence in support of 
the appellant's claims consists of his own lay statements.  The 
Board observes that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition, (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  However, the Board finds 
that the appellant's lay statements in the present case are 
outweighed by the negative service and post-service treatment 
records (indicating that the claimed conditions began many years 
after service).

The Board acknowledges that the appellant is competent to give 
evidence about what he experiences; for example, he is competent 
to discuss his depression and pain.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
Accordingly, the appellant's claims fail on the basis of Hickson 
element (3).

Although the appellant has established that he currently suffers 
from hypertension, arthritis and depression, the evidence of 
record does not support a finding that these conditions are the 
result of his time in service.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to herbicide exposure, is denied.

Entitlement to service connection for arthritis, to include as 
secondary to herbicide exposure, is denied.

Entitlement to service connection for depression, to include as 
secondary to herbicide exposure, is denied.




REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary with respect to the appellant's 
increased rating claim for service-connected bilateral hearing 
loss. Specifically, the Board finds that the November 2004 and 
April 2008 VA audiological examinations are inadequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes to 
provide a VA examination, it must ensure that the examination is 
adequate.) In this regard, the Board notes that in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  Although there are two audiological VA 
examination of record, neither of the examiners addressed such 
effects in their report.  Moreover, there is no evidence in the 
file, to include the appellant's own statements, that 
sufficiently discusses these effects.  Therefore, the Board 
concludes that another VA examination is required to ascertain 
the nature and severity of the appellant's bilateral hearing 
loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination with an appropriate expert in 
order to ascertain the nature and severity 
of his service-connected bilateral hearing 
loss.  The claims file and a complete copy 
of this REMAND should be made available 
for review, and the examination report 
should reflect that such review occurred.  
The VA examiner is requested to identify 
auditory thresholds, in decibels, at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz.  A Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  The examiner is also 
requested to discuss the functional 
effects of the appellant's bilateral 
hearing loss on his daily activities.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraph, the appellant's claim should be 
readjudicated.  If the claim remains 
denied, the appellant and his 
representative should be issued a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


